OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
                          AUSTIN




Honorable 0. Earl EutchlnC,n
  OWty Auditor
8 oung *county
Uraham,Texa8
Dear Slrr




           pour letter of J*b
o&dni~OUOf this depertma
is aa rollora:




                                 led in the oounty
                                la1   wan had and &e-




                       ha4 earned $5.78, .ae his rcer
                       County Attorney at carried@lO.OO.
                      e their annual report ior tba
                     ttatrheda list of dollnqueiitrwb6
                     other oaaea. Th% GorUnty AttO2’ney
     lnoluded kn addltlonal to hia tee or 10.00, the
     oommle6lonor g40.00, ?&Lohuas ths L% a6 set out
     in Artiols 950, code or urlmlnal Erooedura.   Th8
     sheriff iaoluded the #!J.TS,but dl4 not inolu40
     $30.00, or Me 5% whloh is allowed under Arti
     951, Code or Orlnlinal~roosdure.
Eonomble      0. karl fiutohinge,Page 2


              "The q~eetion is when waa the oormeiulon or
         tbi county attorney earned? ana was he justiriable
         in eettlng this up as a delinquent ree?
              m%hen was the coamtssion of the rrheriirsarmd?
          *Both or these orricere rtiiledto reaoh the
     maximum of r68s ror the year 1943.~
          Art10108 950 ana 931, Vornon'8 Annotated 00aa Of
crlmlual proao4u.m are u r011466t
              -A+olm     980.    The diatrlot or oounty~$t*r-
     58~ shau    be 8atltiea       to
                                    tan per oant or ,a1 mm,
     rorr0lturra   or aoneyr   oolleota4   ror tti @iate or
     eouatf,    u&ton judpents  roooverea    by himf and tzu
     olork   of the oouit .%MtAoh *la      jhdgmnt+ dm repa-
     end ,&as11 be entitled     to rive per 08nt.of the.
     amOu6t41, eaid ;?dgment8, to ba pal4 out or th0
     amount ..wk& aollobtad.
           "ArtlOll 981. me rrheritr or other ortlo~k,
     exaopt a justlae or tba peioe or his olerk, who               ...
     oolhot~.,mo~yfor tha State oc oetmt~,lroopt
     jur fewy , -un4 aer nyproddon  or th is o o de,
                                                   lh a ll
     be entitLmI to rotain fire par sent themof when
     aolleo00&~
              Artiole   3893,   Vernon~r maotat   c&*11 Natutoe,
prorid       im plrtt
          wmr Mfloar nuitioned     in thim Oha ter rho
     doe@ not oolleot the maxlmummount or L 6 rear
     ror any fleoal  year an4 who nporta delinquent
     ices far +-hat youa*, ahall be ~antitled to reS8ln,
     when' oolleoted,      mob part or auoh +eunqtmnt r-8
     as Im rrurriolest      to"ooaplete the ga%imtm oomg~8a-
     tion authorized by Artiolos 3833, 3688-A, and
     3336 r0r the year in whloh aellnquent reer uer8
     ohersed, and also retain the amount   of lxoem
     rees authorized by law, an4 the resuin4~r ,or the
     delinpuent a06 rar that tiroal   year, ahalL be
     paid as herein provided ror when eoll.eolsed; Ho-
     rided, the provisiona or this Artiale   shall not
     app~lyto any orrioer arter one year rko& the date
     he oeafks to hOld the orrioer to whioh any dalln-
     quentr80 18 due, and in the evnt   the orrider
     earnfng the rU8e that are deiinquent baa not ool-
     leoted the 88918within twelve nonths after ha
xonoxable    0. Be& xutohlnea,       iago   3


     oeawa        to ho14 tha 0rrioO, the amount or faea 001~
     laotad       shall be paid Into the oounty trcmrrury. . .a
             Article    3897,   Vernon~a Annotated   Civil   Statutes,
providea    15 part:
           Qaoh alatriot, oounty and pmoinot      ofrioer,
     at the oloaa of aaoh rlwal    year  (omosmber 31at
     mhalr make to the aimtrlot oourt or the aounty 1 5
     whloh ha real4aa a morn atat~awat in Orlplloate
     (On fOxma dSaignS4 ud approYe4 by tha State Audi-
     tor) a oopy,oi rhioh statSma& ah~ll be foxwarded
     to tha Stata Auditor b thS alerk d tha dietriot
     oourt of said aounty wf thln thirty   (W) 4aya Utor
     th0 8e5i8 ha8 b0O5 rile4 in hiO 0rrioO    O5d 050 00~~
     to Be filed with the ooUnt auditor,     if anq Othati
     wlaa said oqpy shall be fl I ld rith tha DDp*f arloa-
     err*  uourt.  aSi Feport ahalt &low the amount. of
     all faoa, oommia6loita and wauaanwtion8whStov8r
     la r wd by a@14 aftiou  4urlag tb rlaaal yaari
     and waondry,        awl     show thm amount   or i0tk8, 001~3
     aisaioaa   and'oaapanaatlona   oollsotS4  by him durl
     the $laoal year) thirbly,     aG4 r6port lahLL1 eon6a"fiB
     &o ltamlta4 rtatamant or all reer aeamiaalonr and
     wm~nwtion~       Oar5Od aurlmg tha if8081   JSu wMh
     WeF, not SSllSO@d, tog8th.F with tb n~.ma Of thS
     gptii owlag raid fees, aommiaaiona an4 eoqaeaa-
              .    ..ln

             drtlalr 8391, Var50ne8 A,Mobdta4 Clril ‘Statuka,
provldS8    in part:.
              *. . .
            *AL1 ourrant feea earn84 and oolleotad by
     oriioera  nawa in ~~%lola 9888 during any ilraal~
     year In ezooS~'or tha maximumrsnd uaeaa allowed
     by taia AOt, and rOF thOir .WXYfWe    and rOS the
     wrvlc?aS or 8hSlr dSputiS8 rad assistante   and au-
     thorized SrpSnaSa, together with all &l$nquent
     ret00 oolle0ts4 an4 not uwa as provided   in ArtloLo
     3892, or use4 to pay aalariaa!or deputies str4aa-
     aiatanta when ourrant fees lw iMUfriOi~aA~~, ahal
     be paid into the &sunty Treaeury in th4 OoUnty
     where the ex~asa aooruSd.
j..
      Honorable 0. Earl ~UtOhingS, Page 4
!

                   “~11 feee due and not wllSotea, ae shown
              in the report required by Artiole 3897, Shall be
              oollaoted by thS offloor to whose orrloe the iwa
              aoorued and Shall be diapowa or by Said offloer
              in aacor4anae with tim proviSIonS or this Aot.
                   *. . . .”

                In~anawer t.13
                             youx rkat quSatlon you an reSpSot-
      fully advised it is the oplnlon or this aspartmnt  that the
      wtity attpmoy wrwd     tha oommisalon in question whm he
      obtafwd a fiinaljudgwnt in the wunty oourt in the wee
      imolted    and that the aou5ty attorney was 5ot only juatlrlsa
      15 setting up this aommlaaion ae a dollnquent ree but was
      mqtirad to 40 so under the provialons    or tha roregoiee   atat-
      utea.    It la bur fUrthor o lnlon thrt tbs oounty attorwy
      who obtaina      the IUagwnt Pn tha OOOR$J owrt        is lntltla4
      to ~paraonally   r~etain tbo qwi golhr      ($10.00~~ fee and tha
      Portq Dollar (#40.00) ab~&Salon,         provided,   of oo.ucaa,thla
      amount doss not lnonaae his oompaneat.ion beyond tha mui-
      mumOompemtion whloh he was ehtitl.d     to fW the yew 1913.
                   15 reply to yoursecond    question you are a4dwd
      that   lt la our oplnlon that the ~shul.fr     oarmd the wmmia-
      aion authorlsed by Artlcre 951, veron!a          Annotate4 uode or
      Grimhal EroOednre when he eotu&ly aelloatad           the money. 15
      otimr wei48, if the aheriir ‘did net aotwlly         eol19ot the rl5e
      he is not entitled     to a5 oozx.sUak5.      The eh@rr     I8 logally
      entitled    to retain the rf *a Dollars a54 seventy-iire      ‘*n&a
      (#5..75) as iwa earasa 15 1943, provl404;         or oourw, this
      amount does not iwreaw hle ooapenwtlon beyond thS wxlm~m
      allowaa by law ror the year 1948.       fr the aherlrr actually
      aolleoted     the rim 05 January 17, 194s, ‘raid rW wa slWWd,
      as above Stated, when hS aatuall       eolleoted    the ri5a a@ u5-
      dar the .orrlwra’     salary IJAW’
                                       he f a required to bepoalt this
      oommlasdon in the Orricers* salar,g Pu5d as the oou5ty la 5ow
      coapa5aatlng eou5ty orriclale     05 @ annual rralary basis.
      The sherifr properly lxaluiied the ‘omniad,on in his 1943 re-
      port as it MS Rot earned at that time.
                                                       Yours very truly




       AWtmp